DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 April 2022 has been entered.
 
Status of the Application
In the amendment dated 20 April 2022, the following has occurred: Claims 1, 5, 9, 13, 17, and 20 have been amended.
Claims 1-20 are pending.
Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the claim limitation of “estimating, by the server, a wait time for each of the one or more medical service providers on the service provider data without utilizing provider-transmitted estimated wait times resulting in server-determined estimated wait times,” is not supported by applicant’s specification.  Applicant pointed to paragraph 0037 of the disclosure for support for this limitation.  Paragraph 0037 is understood to support the amended information received over the network, but fails to include any mention of wait time information.  The only paragraphs that appear to describe how estimated wait times are calculated is at 0039, which does not describe how to receive the wait time information other than by receiving data from one or more medical service providers.  There is no description of how information may be alternatively received or calculated other than from transmission from the medical providers.  There is no particular description of how other information may be used to estimate wait time.  It is accordingly unclear how applicant intended the function to be performed other than through use of information transmitted by the medical service providers.
Claims 9 and 17 recite the same, or similar, limitations as claim 1 and are rejected for the same reasons.
Dependent claims 2-8, 10-16, and 18-20 incorporate deficiencies of their respective independent claims and are rejected for the same reasons.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as a process (claims 1-8), machine (claims 9-16), and manufacture (claims 17-20, it is noted that [0035] expressly excludes interpretation as a signal).  All independent claims recite steps of receiving registration data from a group of medical service providers, receiving sensor data, analyzing the sensor data to determine health characteristics for a user associate with the mobile device, based on the health characteristics, determining at least one type of medical service needed to treat the user, determining a location of the user, identifying one or more medical service providers based on the at least one type of medical service needed to treat the user and the location of the user, estimating a wait time without using provider-transmitted estimated wait times, and providing the location of each of the one or more medical service providers to the user.  
These steps of matching a user to a medical service provide, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity.  Specifically, the claims amount to a series of steps of managing personal behavior by collecting information and ranking medical providers based upon criteria for a patient to seek care based on insurance plan information, travel times, estimated wait times, and whether the medical provider allows remote check-in.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim 2-8, 10-16, and 18-20, reciting particular aspects of how to organize personal behavior to match a user with a medical service provider).  
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of computer-implemented method, mobile device, memory and processor executing instructions stored by a memory which cause the processor to perform method steps amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0021]-[0022], [0120]-[0123], see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of receiving particular registration data from a group of medical service providers, recitation of receiving sensor data from a biometric sensor of a mobile device that wirelessly receives the sensor data from a biometric sensor embedded in a user amounts to mere data gathering, recitation of biometric data, health data, amounts to selecting a particular data source or type of data to be manipulated, recitation of transmitting location to a user amounts to insignificant application, see MPEP 2106.05(g))
generally link the abstract idea to a particular technological environment or field of use (such as computer-implemented method, mobile device, memory and processor executing instructions stored by a memory which cause the processor to perform method steps, see MPEP 2106.05(h))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claim 2-8, 10-16, and 18-20, additional limitations which amount to invoking computers as a tool to perform the abstract idea, claim 2-8, 10-16, and 18-20, additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as [0026], [0063], usage of commercially available consumer hardware; collecting data from well-known and commercially available implanted analyte sensors and smartphones, as described throughout applicant’s specification, also see Mensinger (Pub. No. 2014/0012510), paragraphs [0061], mobile device smartphone usage described in a manner consistent with known commercially available devices, [0064], implanted analyte sensors described in a manner consistent with known commercially available devices, [0150], attributes known for some sensors, [0248], additional publications of sensors; receiving information over a network, transmitting information, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); analyzing sensor data, determining medical service, estimating wait times, and identifying medical service providers, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii))
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-3 5, 10-11, 13, 18-20, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); claims 4, 6-8, 12, 14-16, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.


Subject Matter Free of Prior Art
Applicant’s amendments are understood to distinguish from the art of record.  A search of available art fails to yield a reference or a combination of references which would make the combination of claimed elements obvious.  In particular, applicant’s claims describe periodically receiving a particular set of information gathered and analyzed to estimate wait times and determine rankings of healthcare providers based on a specific combination of criteria which are transmitted to a mobile device.  Such a system which determines rankings based on the particular combination of criteria in the claims is understood to distinguish as a non-obvious combination of elements compared to a search of available prior art.  

Response to Arguments
Applicant's arguments filed 20 April 2022 have been fully considered but they are not persuasive. 
Applicant’s amendments have been searched and considered.  It is noted that McCord’s teachings at [0091], Neal’s teachings at [0075] regarding retrieving wait times from facilities or intermediary services or databases, Blom’s teachings at [0038] regarding estimated wait times from historical wait times are relevant to the amended limitations.
Regarding 101, step 2A, prong one, applicant argues that the claims do not seek to merely encompass an abstract idea, but instead enable a user in need of medical service to make a fully informed choice and effectively obtain treatment in a timely and cost effective manner.  Examiner respectfully notes that these aspects amount to aspects which are understood to be encompassed as part of the optimization of organizing human activity.  Similarly managing human behavior based upon wait times are understood to be encompassed as part of the organizing human activity.  As noted in the MPEP, even newly discovered or novel judicial exceptions are still exceptions.  This aspect addressed as part of step 2A, prong one, of the analysis of the claims are understood to amount to a particular approach of organizing human activity, but nonetheless a judicial exception.   	Applicant additionally argues the amended aspects pertaining to receiving a particular set of registration data from a group of medical service providers over a network and estimating wait times without utilizing provider-transmitted estimated wait times resulting in server-determined estimated wait times.  Regarding the receiving a particular set of registration data over a network, this is an aspect properly considered in step 2A, prong two and step 2B.  Considered in step 2A, prong two, the receiving information over a network amounts to insignificant extra-solution activity of data gathering and mere instructions to apply an exception with generic computer hardware.  Considered in step 2B, the receiving information over a network amounts to receiving or transmitting data over a network, (See Symantec, MPEP 2106.05(d)(II)(i)).  Estimating wait times without utilizing provider-transmitted estimated wait times resulting in server-determined estimated wait times merely amounts to narrowing the abstraction itself.  Indeed, organizing people based upon the fact that wait times might be longer at a particular part of the day because more people might be trying to get to appointments in relation of work schedules would be one such example of meeting the limitation purely as part of the abstract idea itself.
Regarding 101, step 2A, prong two, applicant argues the amended aspects pertaining to receiving a particular set of registration data from a group of medical service providers over a network and estimating wait times without utilizing provider-transmitted estimated wait times resulting in server-determined estimated wait times.  Considered in step 2A, prong two, the receiving information over a network amounts to insignificant extra-solution activity of data gathering and mere instructions to apply an exception with generic computer hardware.  Considered in step 2B, the receiving information over a network amounts to receiving or transmitting data over a network, (See Symantec, MPEP 2106.05(d)(II)(i)).  Estimating wait times without utilizing provider-transmitted estimated wait times resulting in server-determined estimated wait times merely amounts to narrowing the abstraction itself which is properly considered as part of step 2A, prong one of the analysis.  Indeed, organizing people based upon the fact that wait times might be longer at a particular part of the day because more people might be trying to get to appointments in relation of work schedules would be one such example of meeting the limitation purely as part of the abstract idea itself.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Borras (Pub. No. 2012/0188799) describes an approach to online delivery of healthcare which includes sorting recommended doctors based on emergency and non-emergency situations.
Vincent (Pub. No. 2015/0288797) describes an approach to monitoring and detecting medical emergencies which includes contacting different contacts based upon priority.
Neal (Pub. No. 2011/0112858) describes an approach to connecting patients with emergency care which includes consideration of wait time information from a variety of sources.
Blom (2006/0111941) describes an automated patient management system which includes estimation of wait times from historical data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN W DURANT whose telephone number is (571)272-6436.  The examiner can normally be reached on 8:30-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571)270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN DURANT/Primary Examiner, Art Unit 3619